      Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ENG BOCK CHIA, RUI GUI WU, YUE MING LIN,
 GRACE WU, CINDY LIN, XIN QIANG YU, GUI
 XIANG DONG, CHIN KOK HING, WAI HO NG,
 JIANWEI XU, and WONG KAM FOONG,          Docket No.: 17-CV-5885(GHW)

                                  Plaintiffs,
                 - against -

520 ASIAN RESTAURANT CORP. d/b/a CHEF YU,
5127 RESTAURANT CORP. d/b/a GINGER’S,
TUNG SHENG YEH, STEVEN C.J. TANG, ALICE
TANG, KUAN YOKE AKOON aka “WINNIE,” TEO
SU JIN, BENNY CHEONG

                                Defendants.


  PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION IN LIMINE

                                                VIRGINIA & AMBINDER, LLP
                                                LaDonna M. Lusher, Esq.
                                                Kara S. Miller, Esq.
                                                Michele A. Moreno, Esq.
                                                40 Broad Street, Seventh Floor
                                                New York, New York 10004
                                                Tel: (212) 943-9080
                                                Fax: (212) 943-908
                                                llusher@vandallp.com

                                                TAKEROOT JUSTICE
                                                S. Tito Sinha, Esq.
                                                Farrell A. Brody, Esq.
                                                Eliseo Cabrera, Esq.
                                                123 William Street, Sixteenth Floor
                                                New York, New York 10038
                                                Tel: (646) 459-3020
                                                Fax: (212) 533-4598
                                                tsinha@takerootjustice.org

                                                Attorneys for the Plaintiffs
        Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 2 of 11



                               PRELIMINARY STATEMENT

        Plaintiffs, by their attorneys, Virginia & Ambinder, LLP and TakeRoot Justice, submit this

Memorandum of Law in support of their Motions in Limine. Specifically, Plaintiffs request an

Order: (1) imposing a shift of the burden of proof to Defendants on the issue of the hours worked

and wages received while working for Defendants, in light of Defendants’ failure to keep and/or

otherwise maintain documents required by law that would enable the Court or jury to determine

damages with complete accuracy, (2) holding that Defendants’ admissions in its Answer are

binding, together with such other relief as to the Court may deem just and proper.

                                         ARGUMENT

   I.      This Court Should Impose a Shift of the Burden of Proof to Defendants on the
           Issue of Damages

           A. Legal Standard

        Under New York Labor Law, an employer has the statutory burden of generating and

maintaining accurate payroll records. New York Labor Law § 661 (requiring employers to

establish and maintain payroll records “showing for each week worked the hours worked, the rate

or rates of pay and basis thereof”); N.Y. Codes R. & Regs, 12 § 146-2.1 (requiring that employers

establish and retain, for not less than six years, weekly payroll records which show the hours

worked for each employee, including “the number of hours worked daily and weekly, including

the time of arrival and departure for each employee working a split shift or spread of hours

exceeding 10.”); 29 U.S.C. § 211(c) (requiring that every employer “make, keep and preserve such

records of the persons employed by him and of the wages, hours, and other conditions and practices

of employment maintained by him”); 29 C.F.R. § 516.2(a)(7) (requiring that employers maintain

records of “[h]ours worked each workday and total hours worked each workweek”);

        In light of an employer’s unequivocal burden to generate and retain reliable records, the


                                                1
        Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 3 of 11




U.S. Supreme Court has established that “where the employer’s records are inaccurate or

inadequate,” workers need only make a minimal showing of underpayments before the burden of

proof shifts to the employer:

               In such a situation we hold that an employee has carried out his
               burden if he proves that he has in fact performed work for which he
               was improperly compensated and if he produces sufficient evidence
               to show the amount and extent of that work as a matter of just and
               reasonable inference. The burden then shifts to the employer to
               come forward with evidence of the precise amount of work
               performed or with the evidence to negative the reasonableness of the
               inference to be drawn from the employee’s evidence.

Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946) (emphasis added).

       Plaintiffs’ burden is not “overly onerous;” instead, Plaintiffs must produce “sufficient

evidence” to establish that they were underpaid “as a matter of just reasonable inference.” Reich

v. Southern New England Telecommunications Corp., 121 F. 3d 58, 67 (2d Cir. 1997). In fact, a

plaintiff can satisfy this lesser burden by “relying on recollection alone.” Berrios v. Nicholas Zito

Racing Stable, Inc., 849 F. Supp. 2d 372 (E.D.N.Y. 2012). As noted by the Supreme Court, where

an employer’s records are inadequate, “the employer cannot be heard to complain that the damages

lack the exactness and precious of measurement that would be possible had he kept records.” See

Rivera v. NDOLA Pharmacy Corp., 497 F. Supp. 2d 381, 389 (E.D.N.Y. 2007), citing Mt.

Clemens, 328 U.S. at 688. See also Doo Nam Yang v. ACBL Corp., 427 F. Supp. 2d 327, 335

(S.D.N.Y. 2005) (plaintiff’s estimates of work hours constituted sufficient evidence). Relying on

employee memory is proper where, as here, an employer lacks sufficient records, as employers

may not “benefit from their failure” to maintain the requisite records. Id. at 335 (citing Mumbower

v. Callicott, 526 F.2d 1183, 1196 (8th Cir. 1975)).

       New York law goes further and mandates that employers who fail to retain accurate records

“bear the burden of proving that the complaining employee was paid wages.” N.Y. Lab. Law §
                                                 2
         Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 4 of 11



196-a; see N.Y. Lab. Law § 661; N.Y. Comp. Codes R. & Regs. tit. 12, § 142-2.6(a)(4). Moreover,

once the plaintiff meets this lesser burden of proof, the employer must meet the stringent burden

of showing “by a preponderance of the evidence” that the employee was properly paid. Berrios,

2012 U.S. Dist. LEXIS 43290, *15, quoting Padilla v. Manlapaz, 643 F. Supp. 2d 302, 307

(E.D.N.Y. 2009); see also Cardona v. Maramont Corp., 993 N.Y.S.2d 643 (N.Y. Sup. Ct. 2014)

(“Where an employer has failed to maintain proper records, wage underpayments may be

calculated by reference to the best evidence available, and the burden shifts to the employer to

negate the reasonableness of the calculations.”) (citing Thomas v. Meyers Assoc., L.P., 2013 N.Y.

Misc. LEXIS 1680, *13-14 (N.Y. Sup. Ct 2013)). Indeed, the underpayment “may be based upon

the testimony of employees.” Cardona at 643 (citing Nowicki v. Forward Ass'n, 281 A.D. 5 (1st

Dept. 1952)).

             B. Defendants Failed to Keep Accurate Payroll and Time Records During all
                Relevant Times of Plaintiffs’ Employment

        During discovery of this action, Defendants responded to document demands served by

Plaintiffs. [See Plaintiffs’ Trial Exhibit 7.] These document demands included, inter alia, requests

for Defendants to produce all payroll and time records for each of the Plaintiffs. [See e.g. Plaintiffs’

Trial Exhibit 7, ¶¶ 4, 6, 13, 18, 22.] Payroll and time records produced by Defendant are included

as trial exhibits by the parties.

        i.      Before August 2013

        Prior to August of 2013, Defendants paid Plaintiffs a flat salary and did not pay Plaintiffs

hourly. [See Joint Stipulated Fact 32.] Defendants maintained and produced some pay

acknowledgment records showing the flat salary that was paid to Plaintiffs. [See e.g., Plaintiffs’

Trial Exhibit 19, Grace Wu Pay Acknowledgements.] However, Defendants did not produce, and




                                                   3
          Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 5 of 11



did not maintain, time records during this period.1


         After August 2013

         After August of 2013, Defendants began maintaining some payroll and time records.

However, both the payroll records and time records are not always complete, and some weeks are

missing. Moreover, the time records that were kept reflect the Plaintiffs’ scheduled work hours,

not the exact time work began and ended. [See Direct Testimony Declarations Chia Aff. ¶ 47;

Ming Lin Aff. ¶¶ 45, 55 ; Yu Aff. ¶ 42; Dong Aff. ¶ 34; Hing Aff. ¶¶ 37, 46; Ng Aff. ¶ 19; Xu Aff.

¶ 37; Gui Wu Aff. ¶¶ 45, 53; Cindy Lin 33, 43.] Defendant Steven C.J. Tang testified that payroll

worked as follows: “So, each person will have their own schedule. So, everyone knows their

weekly schedule. So, let's say this particular person works 38 hours, supposedly, they scheduled

38 hours of work this week. If nothing else has happened, then this is what the hours will be for

him for the week.” [Dep. Transcript of Steven C.J. Tang, 139:14-20.] Defendant Su Jin Teo

(“Douglas”) testified that when workers filled out the time sheets, he knew that “[v]ery few of

them would fill in every day. Normally they would fill in every three to five days.”) [Dep. transcript

of Su Jin Teo 91:19-25.]

         As can be seen when reviewing the time records for each of the Plaintiffs, the start and end

times shown are always exactly on the hour or half hour. [See Plaintiffs’ Trial Exhibits 3, 6, 9, 11,

14, 17, 21, 26, 29.] Defendants did not utilize any kind of time clock to track the exact working




1
    For example, Defendant Benny Cheong testified at his deposition as follows:

         Q. Prior to 2013, did the restaurant record the hours [worked by employees]?
         A. No, but they have their schedule. So, they know how many hours they have worked.

[Dep. Transcript of Benny Cheong, 91:5-9.]


                                                  4
          Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 6 of 11



hours for Plaintiffs.2 While the time difference between one’s scheduled hours and one’s actual

hours worked was not typically substantial, and Plaintiffs are not claiming additional compensation

for off the clock work, the time difference is important for determining Plaintiffs’ entitlement to

spread of hours pay because Defendants had a habit of scheduling Plaintiffs for shifts of exactly

10 hours. Spread of hours pay is required when ones’ spread is more than 10 hours. Thus, this

small difference in time, perhaps 15 to 30 minutes, would entitle Plaintiffs to spread of hours pay

on days they were scheduled for 10 hours.

          Since Defendants failed to keep accurate records during all relevant time periods, the best

evidence of the missing information is Plaintiffs’ recollection of the hours they worked and the

wages they received. In light of the foregoing, a burden shift prior to trial is proper to advise the

parties of the necessary evidence required during trial. See Hart v. RCI Hosp. Holdings, Inc., 90

F. Supp. 3d 250, 267-71 (S.D.N.Y. 2015) (confirming burden shift to defendants for failing to keep

accurate records of dancers defendants alleged were independent contractors in motion in limine);

Hernandez v. NJK Contrs., Inc., 2015 U.S. Dist. LEXIS 57568, *4 (E.D.N.Y. 2015) (“[b]ecause

of the undisputed inadequacy of defendants’ records, plaintiffs here will enjoy the benefit of the

Mt. Clemens Pottery burden shift at trial.”).

    II.      Defendants Admissions in Its Answer Should Be Deemed Binding Judicial
             Admissions

          Plaintiffs filed a second amended complaint (“SAC”) on September 18, 2017. [Docket No.

18.] Defendants submitted an answer on October 26, 2017. [Docket No. 28.] The following

admissions were made in Defendants’ Answer:




2
  It was not until approximately March or April of 2018 that Chef Yu first began using a time
clock to track employees’ hours. [Dep. Transcript of Steven C.J. Tang at 109:1-16.]
                                                   5
        Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 7 of 11



       Defendants’ Answer ¶1: …Defendants admit that Tung Sheng Yeh, Steven Tang,
       Teo Su Jin and Benny Cheong are the sole owners of 520 ASIAN RESTAURANT
       CORP. d/b/a CHEF YU and 5127 RESTAURANT CORP. d/b/a GINGER’S…

       Defendants’ Answer ¶2: With respect Paragraph 2 of the Complaint, Defendants
       deny that they “operate a single integrated business” consisting of two restaurants
       CHEF YU and GINGER’S but admit that they, with the exception of Alice Tang
       and the alleged John Does, share ownership in both restaurants….

       Defendants’ Answer ¶15: Defendants admit the allegations of Paragraph 15 of the
       Complaint. (SAC ¶15 “At all relevant times, Plaintiffs were Defendants’ employees
       within the meaning of the FLSA, 29 U.S.C. § 203(e)(1), Articles 6 and 19 of the
       NYLL, and 12 NYCRR § 146.)

       Defendants’ Answer ¶18: Defendant Steven C.J. Tang admits the allegations of
       Paragraph 18 of the Complaint. (SAC ¶18 “Defendant Steven C.J. Tang is a resident
       of Bergen County, New Jersey, and at all relevant times was an officer, director,
       and/or owner of Defendant Restaurants. As of the filing of this complaint,
       Defendant Steven C.J. Tang is listed as Chief Executive Officer of Defendant
       Ginger’s in the New York State Department of State’s Division of Corporation’s
       entity information database. On information and belief, at all relevant times
       Defendant Steven C.J. Tang exercised operational control over both Defendant
       Restaurants.”)

       Defendants’ Answer ¶80: Defendants admit that employees were required to wear
       restaurant and job appropriate attire while working at Chef Yu and Ginger’s.

       Defendants’ Answer ¶81: Defendants admit that [sic] the allegations of 81 of the
       Complaint. (SAC ¶81: Plaintiffs who worked at Defendant Chef Yu were given 1
       to 2 sets of uniforms by the Defendants. Plaintiffs purchased additional sets at their
       own expense.”)

       Defendants’ Answer ¶85: Defendants admit the allegations of Paragraph 85
       except to deny that Alice Tang3 was an officer or director, manager, owner,
       supervisor or agent of the Defendants and had not authority to hire, fire, supervise,
       and control employee work schedules, conditions of employment, rates and/or
       methods of payment or the maintenance of records. (SAC ¶85:”Upon information
       and belief, Individual Defendants are officers, directors, managers, owners,
       supervisors and/or agents of Defendant Restaurants, and (1) had the power to hire
       and fire employees, (2) supervised and controlled employee work schedules or



3
  Plaintiffs also filed a Third Amended Complaint that removed Alice Tang as an individual
Defendant and added the legal name for Defendant Kuan Yoke Akoon aka “Winnie” who was
previously identified as Jane Doe aka “Winnie”. Defendants never filed a formal answer to the
third amended complaint.
                                                 6
Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 8 of 11



conditions of employment, (3) determined the rate and method of payment for
employees, and (4) maintained employment records.”)

Defendants’ Answer ¶86: Defendants admit the allegations of Paragraph 86
except to deny that Alice Tang is or was ever a principle and/or owner of Defendant
Restaurants. (SAC ¶86: “Upon information and belief, Individual Defendants are
the principles and owners of Defendant Restaurants, centrally controlled and
dominated the day-to-day operating decisions of Defendant Restaurants, and made
major personnel decisions for Defendant Restaurants.”)

Defendants’ Answer ¶89: Defendants admit that except for Alice Tang,
Defendants manage all aspects of either Chef Yu’s or Ginger’s restaurant.
Defendants deny that Alice Tang has any managerial responsibility over either Chef
Yu’s or Ginger’s restaurant. Defendants deny that Alice Tang manages or has any
authority over employees at either restaurant as alleged in Paragraph 89 of and
elsewhere within the Complaint. (SAC ¶89: “Individual Defendants maintain
centralized control over all labor relations and operations of the Defendant
Restaurants.”)

Defendants’ Answer ¶92: Defendants admit the allegations of Paragraph 92 of the
Complaint. (SAC ¶92: “Defendants maintain websites for each of the Defendant
Restaurants. Upon information and belief, Defendant Restaurant’s websites were
both registered, and are updated and maintained by an individual named Raymond
Chan as reflected by records maintained by the Internet Corporation for Assigned
Names and Numbers.”)

Defendants’ Answer ¶93: Defendants admit the allegations of Paragraph 92 of the
Complaint. (SAC ¶93: “Upon information and belief, Defendant Steven C.J. Tang
is the signor of the leases for both the Defendant Restaurants.”)

Defendants’ Answer ¶94: Defendants admit the allegations of Paragraph 92 of the
Complaint. (SAC ¶94: “Defendants Steven C.J. Tang and Tung Shen Yeh are listed
as principals for both Defendant Restaurants on the liquor licenses maintained by
the New York State Liquor Authority.”)

Defendants’ Answer ¶95: Defendants admit the allegations of Paragraph 92 of the
Complaint. (SAC ¶95: “On information and belief, at all relevant times, Defendants
Steven C.J. Tang and Tung Shen Yeh hired all managers for Defendant
Restaurants.”)

Defendants’ Answer ¶96: Defendants admit the allegations of Paragraph 96
except to deny Alice Tang and Jane Doe never participated in such meetings as an
owner or manager of either Chef Yu or Ginger’s Restaurant. (SAC ¶96:
“Defendants Steven C.J. Tang, Alice Tang, Tung Shen Yeh, and Jane Doe
supervised the managers and held regular meetings with them and other
shareholders of Defendant Restaurants at Chef Yu to, on information and belief,

                                        7
Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 9 of 11



ensure that all delegated procedures and policies were enforced as dictated by the
Defendants Steven C.J. Tang, Alice Tang, Tung Shen Yeh, and Jane Doe, and to
discuss the restaurants’ sales.”)

Defendants’ Answer ¶97: Defendants admit the allegations of Paragraph 97 of the
Complaint except to deny Jane Doe never assisted in the management of Ginger’s
Restaurant when Benny Cheong was away from the business. (SAC ¶97: “During
the relevant time, Defendants Teo Su Jin and Jane Doe assisted in managing the
operations of Defendant Ginger’s when Defendant Benny Cheong was away from
the business, typically for vacations.”)

Defendants’ Answer ¶99: Defendants admit the allegations of Paragraph 99 of the
Complaint. (SAC ¶99: “On information and belief, at all relevant times, Defendant
Benny Cheong reported to Defendant Chef Yu to check on the business, collect the
restaurant’s cash and receipts, assist with the restaurant’s bookkeeping, and assist
with the restaurant’s operations whenever either Defendants Teo Su Jin or Steven
C.J. Tang were unavailable to oversee the restaurant.”)

Defendants’ Answer ¶100: Defendants admit the allegations of Paragraph 100 of
the Complaint. (SAC ¶100: “Defendant Alice Tang trained the staff at Defendant
Chef Yu, including Plaintiffs Y.M. Lin and R.G. Wu, when it opened in 2006.”)

Defendants’ Answer ¶101: Defendants admit that Chef Yu employed several
employees from Gingers as needed. (SAC ¶101: “On information and belief,
Defendants transferred several employees from Defendant Ginger’s to Defendant
Chef Yu, including Defendant Teo Su Jin.”)

Defendants’ Answer ¶102: Defendants admit that Ginger’s employed several
employees from Chef Yu as needed. (SAC ¶102: “On information and belief,
during the relevant time, when Defendant Chef Yu was short on kitchen staff,
kitchen staff from Defendant Ginger’s were sent to Chef Yu to work at the
restaurant.”)

Defendants’ Answer ¶105: Defendants admit that Tung Sheng Yeh, Steven Tang,
Teo Su Jin and Benny Cheong have had the power over payroll decisions at either
Chef Yu or Ginger’s restaurants including the maintenance of all legally required
payroll and work hour records and have done so, in good faith, in accordance with
the law. Defendants deny that Alice Tang or and or Jane Doe had any such
authority. (SAC ¶105: “At all relevant times, Individual Defendants have had the
power over payroll decisions at Defendant Restaurants, including the power to
retain time and/or wage records.”)

Defendants’ Answer ¶106: Defendants admit that Tung Sheng Yeh, Steven Tang,
Teo Su Jin and Benny Cheong were involved in the day to day operations of either
Chef Yu or Ginger’s Restaurants. Defendants deny that Alice Tang or and/or Jane
Doe were involved in the day to day operations of the aforementioned restaurants.

                                         8
       Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 10 of 11



       (SAC ¶106: At all relevant times, Individual Defendants were actively involved in
       managing the day to day operations of all Defendant Restaurants.)


Plaintiffs respectfully request that Defendants’ admissions set forth above in its Answer be deemed

judicial admissions for trial purposes. As summarized in Marathon Enters. v. Schroter GmbH &

Co., 2003 U.S. Dist. LEXIS 2274 (S.D.N.Y. Feb. 13, 2003):

       A party's admissions in its pleadings are binding: ‘It is axiomatic that '[a] party's
       assertion of fact in a pleading is a judicial admission by which it normally is bound
       throughout the course of the proceeding.'" Morse/ Diesel, Inc. v. Fidelity & Deposit
       Co., 763 F. Supp. 28, 32 (S.D.N.Y. 1991) [*11] (quoting Bellefonte Re Ins. Co. v.
       Argonaut Ins. Co., 757 F.2d 523, 528 (2d Cir. 1985)). Courts have specifically found
       that admissions in a party's answer constitute judicial admissions to which the party
       is subsequently bound. See, e.g., W. World Ins. Co. v. Stack Oil Co., 922 F.2d 118,
       122 (2d Cir. 1990) (binding defendant to admission made in answer for purposes of
       summary judgment motion); Bank of Am., N.A. v. Farley, 2001 U.S. Dist. LEXIS
       21676, No. 00 Civ. 9346 (DC), 2002 WL 5586, at *6 (S.D.N.Y. Jan. 2, 2002)
       (treating admission in defendant's answer as a "formal judicial admission[,]
       conclusive against defendant in [a] motion for summary judgment" (internal
       quotations omitted)); Morse/ Diesel 763 F. Supp. at 32-33 ("[Defendant] chose to
       make an admission [in its answer] and is now bound by it.").

Id. at *10-11; See also Censor v. ASC Techs. of Conn., LLC, 900 F. Supp. 2d 181, 206 (D. Conn.

2012) (binding defendant to factual admission in answer that the parties formed a joint venture)

(citing Stichting Ter Behartiging v. Schreiber, 407 F.3d 34, 45 (2d Cir. 2005); Hoodho v. Holder,

558 F.3d 184, 191 (2d Cir. 2009) (“Facts admitted by a party are judicial admissions that bind that

party throughout the litigation.”); Purgess v. Sharrock, 33 F.3d 134, 144 (2d Cir. 1994) (“A court

can appropriately treat statements in briefs as binding judicial admissions of fact.”)). Throughout

this litigation, Plaintiffs have relied on Defendants’ admissions and not focused discovery as

heavily on these matters given that they were admitted by Defendants as true. Defendants

responses were also carefully crafted and not a result of error or mistake. For example, many of

their responses expressly carve out former individual Defendant Alice Tang, who was

subsequently removed as an individual defendant. Defendants’ admissions in their answers must


                                                9
        Case 1:17-cv-05885-GHW Document 89 Filed 09/03/19 Page 11 of 11



be deemed judicial admissions and therefore deemed true for trial and liability purposes. Many of

Defendants’ admissions in their answer also mirror facts that were jointly stipulated to by the

parties and set forth in the joint pre-trial order.

Dated: New York, New York
       September 3, 2019

                                                                 VIRGINIA & AMBINDER, LLP
                                                           By:         /s/LaDonna M. Lusher
                                                                 LaDonna M. Lusher, Esq.
                                                                 Kara S. Miller, Esq.
                                                                 Michele A. Moreno, Esq.
                                                                 40 Broad Street, Seventh Floor
                                                                 New York, New York 10004
                                                                 Tel: (212) 943-9080
                                                                 Fax: (212) 943-908
                                                                 llusher@vandallp.com

                                                                 TAKEROOT JUSTICE
                                                                 S. Tito Sinha, Esq.
                                                                 Farrell A. Brody, Esq.
                                                                 Eliseo Cabrera, Esq.
                                                                 123 William Street, Sixteenth Floor
                                                                 New York, New York 10038
                                                                 Tel: (646) 459-3020
                                                                 Fax: (212) 533-4598
                                                                 tsinha@takerootjustice.org

                                                                 Attorneys for the Plaintiffs




                                                      10
